Citation Nr: 1000623	
Decision Date: 01/05/10    Archive Date: 01/15/10

DOCKET NO.  04-09 609	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for residuals of a low back 
injury.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

G. Slovick, Associate Counsel




INTRODUCTION

The appellant is a Veteran who served on active duty from 
March 1945 to November 1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2003 rating decision by the 
Oakland, California, Regional Office (RO) of the Department 
of Veterans Affairs (VA).

In a May 2007 decision, the Board remanded the claim to the 
RO via the Appeals Management Center (AMC) for additional 
development.  It has been returned to the Board for decision.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

Degenerative joint and disc disease of the lumbar spine is a 
residual of an in service football injury sustained by the 
Veteran.


CONCLUSION OF LAW

Degenerative joint and disc disease of the lumbar spine was 
incurred in active service.  38 U.S.C.A. §§ 1110, 5103, 
5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. § 3.303 
(2009).






REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  See also 73 Fed. Reg. 23,353-
23,356 (April 30, 2008) (concerning revisions to 38 C.F.R. § 
3.159).  Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical evidence or lay evidence that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In accordance with 38 C.F.R. § 3.159(b)(1), 
proper notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  Notice should be sent prior 
to the appealed rating decision or, if sent after the rating 
decision, before a readjudication of the appeal.  A 
Supplemental Statement of the Case, when issued following a 
notice letter, satisfies the due process and notification 
requirements for an adjudicative decision for these purposes.  
See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

In this case, notice fulfilling the requirements of 38 C.F.R. 
§ 3.159(b) was furnished to the Veteran in February 2003, 
prior to the date of the issuance of the appealed June 2003 
rating decision.

The Board further notes that, in October 2009, the Veteran 
was notified that a disability rating and an effective date 
for the award of benefits are assigned in cases where service 
connection is warranted.  See Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).

The Board notes that the Veteran's claim was not adjudicated 
after the Veteran received Dingess notice.  However, the 
absence of such notice is not shown to prejudice the Veteran.  
Because the Board herein denies the claim for service 
connection, no disability rating or effective date is being, 
or is to be, assigned.  Accordingly, there is no possibility 
of prejudice to the Veteran under the notice requirements of 
Dingess/Hartman.  

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matter herein decided.  Pertinent medical 
evidence associated with the claims file consists of service, 
VA and private treatment records, and the reports of the 
Veteran's October 2009 VA examination.  Also of record and 
considered in connection with the appeal are various written 
statements provided by the Veteran, and by his representative 
on his behalf.  The Board notes that in May 2007, the 
Veteran's claim was remanded in part to determine whether all 
private clinical records had been obtained.  In a June 2007 
statement, the Veteran stated that all information regarding 
his appeal for service connection for his low back disorders 
had been previously furnished.  The Board finds that no 
additional RO action to further develop the record on the 
claim for entitlement to service connections for residuals of 
a low back injury is warranted. 

Laws and Regulations

Service connection will be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability.  Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 
(Fed.Cir.1996) (table); see also Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. 
App. 247, 253 (1999); 38 C.F.R. § 3.303. 

Under 38 C.F.R. § 3.303(b), an alternative method of 
establishing the second and third Shedden/Caluza element is 
through a demonstration of continuity of symptomatology.  
Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage 10 
Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 
Vet. App. 296, 302 (1999).  Continuity of symptomatology may 
be established if a claimant can demonstrate (1) that a 
condition was "noted" during service; (2) evidence of post-
service continuity of the same symptomatology; and (3) 
medical or, in certain circumstances, lay evidence of a nexus 
between the present disability and the post-service 
symptomatology.  Savage v. Gober 10 Vet. App. 488, 495-96; 
see Hickson, 12 Vet. App. at 253 (lay evidence of in-service 
incurrence sufficient in some circumstances for purposes of 
establishing service connection); 38 C.F.R. § 3.303(b).

A disorder may be service connected if the evidence of 
record, regardless of its date, shows that the Veteran had a 
chronic disorder in service or during an applicable 
presumptive period, and that the Veteran still has such a 
disorder.  38 C.F.R. § 3.303(b); Savage 10 Vet. App. at 494-
95 (1997).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d).  

In relevant part, 38 U.S.C. § 1154(a) requires that the VA 
give "due consideration" to "all pertinent medical and lay 
evidence" in evaluating a claim to disability or death 
benefits. Lay evidence can be competent and sufficient to 
establish a diagnosis of a condition when (1) a layperson is 
competent to identify the medical condition, (2) the 
layperson is reporting a contemporaneous medical diagnosis, 
or (3) lay testimony describing symptoms at the time supports 
a later diagnosis by a medical professional." Jandreau v. 
Nicholson, 492 F.3d 1372, 1377 (Fed.Cir.2007).  In fact, 
competent medical evidence is not necessarily required when 
the determinative issue involves either medical etiology or a 
medical diagnosis. Id. at 1376-77; see also Buchanan v. 
Nicholson, 451 F .3d 1331, 1337 (Fed.Cir.2006); Davidson v. 
Shinseki, 581 F.3d 1313 (Fed. Cir. Sept 14, 2009).

"Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology."  Savage, 10 Vet. App. at 496 
(citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once 
evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno 
v. Brown, 6 Vet. App. 465 (1994).  (distinguishing between 
competency ("a legal concept determining whether testimony 
may be heard and considered") and credibility ("a factual 
determination going to the probative value of the evidence to 
be made after the evidence has been admitted").

The Board has reviewed all the evidence in the Veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the Veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107(b).  

Factual Background

The Veteran's report of physical examination and induction 
dated in February 1945 showed no physical defects.  Service 
treatment records show that in July 1945 the Veteran reported 
pain in the right side of his lower back after playing 
football.  The report shows that the Veteran stated that he 
was running trying to catch the man carrying the football 
when he developed a sharp pain in the right side of his lower 
back.  An impression of acute myositis of the right lumbar 
muscle was noted.  It was further noted that the Veteran was 
not to participate in strenuous games for two weeks.  
Treatment records show that the Veteran was admitted to the 
hospital two days after his injury for treatment.  It was 
noted that the Veteran did not know exactly when his injury 
occurred as he had fallen several times during the football 
game.  Progress notes stated that the Veteran was admitted 
into the hospital for an acute back strain and remained in 
the hospital between July 9, 1945 and July 20, 1945.  A 
September 1946 report of physical examination prior to 
discharge noted that the Veteran had had a sacro-iliac sprain 
in July 1945.  The Veteran was noted as having no 
musculoskeletal defects at the time of examination.

An August 1975 report of disability for insurance purposes 
noted that the Veteran reported recurrent back injuries which 
he stated he had worsened since 1950.  
Private treatment notes from Enloe Hospital dated in July 
1989 show that the Veteran complained of right low back pain 
after a fall in the shower.  It was noted that the Veteran's 
low back pain was associated with sciatica and there was a 
question as to whether the Veteran had radioculopathy.  It 
was noted that the Veteran had facet arthritic changes at the 
L4 and L5 vertebrae and spinal stenosis at the L4-5 level and 
to a lesser degree at the L3-4 level.  

In a January 2003 letter from the Veteran's private 
physician, Dr. K.L., it was noted that the Veteran had 
degenerative joint disease and spinal stenosis which involved 
the cervical and lumbar areas of the Veteran's spine.  Dr. 
K.L. further stated that of the Veteran's medical conditions, 
he was most debilitated by his spinal stenosis with 
limitation in his activities and that this accounted for a 
significant amount of the Veteran's ongoing pain.  A 
treatment note from the Chico VA medical center (VAMC) dated 
in December 2003 noted that the Veteran had severe lumbar 
disc disease which was inoperable and that the Veteran was 
prescribed Percocet for severe pain and Valium for back 
spasms.  VAMC treatment notes dated in March 2004 noted that 
the Veteran had minor joint problems and a history of lumbar 
stenosis and sciatica.  

In a June 2007 statement in support of his claim, the Veteran 
stated that he had furnished all available evidence and that 
he was injured in service while playing touch football.  The 
Veteran stated that he was body-hit by one of the backfield 
players who was trying to stop him from touching the opposing 
quarterback.  The Veteran stated that no protective gear or 
clothing was worn during the game.  A letter from Dr. K.L. 
dated in January 2008 stated that the Veteran had been his 
patient for nineteen years and that he had lumbar spinal 
stenosis which did not greatly affect his ambulation but did 
cause him recurrent pain for which he took Vicodin and 
Percocet. 

In October 2009, the Veteran was afforded a VA examination in 
order to determine the etiology of his back disorders.  It 
was noted that the Veteran's claims file was reviewed prior 
to examination.  During his examination, the Veteran reported 
that he was hit by a couple of players who weighed about 240 
pounds.  The Veteran reported that he was hit more over the 
left side of his flank and reported that his back had 
bothered him since this injury.  The Veteran stated that he 
continued to have left side flank pain which had become 
progressively worse over time.  The Veteran rated the pain in 
his back as an 8 out of 10.  

The examiner stated that, in regards to the opinion 
requested, there were no medical or objective records 
available to formulate a nexus opinion.  The examiner stated 
that she believed that the Veteran's current back disorder 
was as likely as not related to a service related injury but 
stated that this opinion was based totally on the subjective 
report of the Veteran rather than on any objective medical 
findings.  

Analysis

The Veteran contends that he is entitled to service 
connection for his low back disorders because they are the 
result of the football injury sustained by the Veteran in 
service.  

The Board finds at this point that the Veteran has shown a 
diagnosis of degenerative joint disease and degenerative disc 
disease among other back disorders, accordingly, the first 
element of service connection is satisfied.  However, a 
Veteran seeking disability benefits must establish not only 
the existence of a disability, but also an etiological 
connection between his military service and the disability.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

The Veteran's service treatment records show that in July 
1945, the Veteran suffered an injury to the right side of his 
lower back after playing football and that, at the time of 
the injury, he was unable to pinpoint the exact moment when 
his injury occurred.  The Veteran's discharge medical 
examination noted the Veteran's injury but stated that at the 
time of discharge no musculoskeletal defects were found.  The 
Veteran's in-service injury thus appears to have been acute.

In a 1975 report of disability for insurance purposes, it was 
noted that the Veteran reported symptoms since 1950 and Enloe 
Hospital July 1989 treatment notes noted that the Veteran 
injured the right side of his back after he fell in his 
shower.  The October 2009 VA examiner opined that the 
Veteran's back disorders were as likely as not related to his 
in-service injury.  This opinion was based on the Veteran's 
subjective complaints and not on objective medical evidence. 
The examiner did note that the Veteran was a fairly accurate 
historian. 

The Board finds that the Veteran is competent to report that 
he has experienced low symptoms since incurring the injury 
while playing football on active duty during military 
service. Notwithstanding that the record suggests that he 
also may have sustained other subsequent injuries to the low 
back, the evidence is sufficient to establish a continuity of 
symptomatology beginning with the inservice event. The 
Veteran has provided a medical history describing low back 
symptoms most recently diagnosed by the VA examiner in 
October 2009 as degenerative joint and disc disease of the 
lumbar spine, and thus the criteria to grant service 
connection for this condition are met. The benefit of the 
doubt is resolved in the Veteran's favor.

ORDER

Entitlement to service connection for degenerative joint and 
disc disease of the lumbar spine is granted.



____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


